United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lakeland, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2159
Issued: February 11, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 21, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated November 29, 2006 denying his occupational
disease claim and a June 1, 2007 nonmerit decision denying his request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether appellant has established that he sustained a left knee
condition causally related to factors of his federal employment; and (2) whether the Office
properly denied his request for merit review of his claim under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 17, 2005 appellant, then a 54-year-old custodian, filed an occupational disease
claim alleging that his left knee arthritis was aggravated by his work. He indicated that he was

first aware of his left knee condition in May 1993 and attributed it to his employment on
May 26, 2005. Appellant did not stop work.
By letter dated July 5, 2005, the Office requested additional factual and medical
information from appellant in support of his claim, including a detailed medical report from his
attending physician addressing the causal relationship between any diagnosed condition and
employment factors.
In response, appellant submitted numerous medical reports and material which indicated
that he had nonwork-related and preexisting severe degenerative arthritis in his left knee and
degenerative joint disease in both knees. The record reflects that he had military serviceconnected left knee surgery and, upon discharge from the military in 1993, received a 30 percent
service-connected disability which was subsequently increased in 2003. Appellant also
underwent nonwork-related total right knee replacement surgery in July 2004 and returned to
light-duty work at the employing establishment in September 2004.
By decision dated August 8, 2005, the Office denied appellant’s claim on the grounds
that he did not provide factual or medical evidence regarding the employment factors to which
he attributed his condition.
On August 24, 2005 appellant disagreed with the Office’s decision and requested an oral
hearing, which was held on February 24, 2006. He also submitted additional factual and medical
information predating his claim, which pertained to his preexisting knee conditions. Medical
reports from a military medical facility dated February 14, March 29 and April 7, 2005
pertaining to appellant’s knees were also submitted. By decision dated May 5, 2006, an Office
hearing representative affirmed the denial of the claim on the grounds that the medical evidence
was insufficient to establish that the claimed condition was caused or aggravated by the
established work factors.
On August 22, 2006 appellant requested reconsideration. In support of his request, he
submitted May 31 and August 9, 2006 reports from Dr. Bryan Edwards, an orthopedic surgeon,
at the MacDill Air Force Base Hospital. In his May 31, 2006 report, Dr. Edwards advised that
appellant had significant degenerative arthritis of both knees and underwent a right total knee
replacement in 2005 and a left total knee replacement on May 5, 2006. He opined that
appellant’s left knee arthritis was exacerbated due to the right knee replacement and his job
duties, which required extensive time on his feet. In his August 9, 2006 report, Dr. Edwards
reiterated appellant’s history of significant bilateral knee arthritis and subsequent total knee
replacements. He further stated that the arthritis in appellant’s left knee was exacerbated by his
job requirements.
By decision dated November 29, 2006, the Office denied modification of its prior
decision.
On May 19, 2007 appellant requested reconsideration. In an undated letter, he argued
with the Office’s interpretation of the medical evidence and its assessment of Dr. Edward’s
opinion. No new medical evidence was submitted.

2

By decision dated June 1, 2007, the Office denied appellant’s request for reconsideration
on the grounds that the evidence submitted was repetitious and immaterial in nature and thus
insufficient to warrant merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
filed within the applicable time limitation; that an injury was sustained while in the performance
of duty as alleged; and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury.2 These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;4 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;5 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.6
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence, which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.7 The
opinion of the physician must be based on a complete factual and medical background of the
claimant,8 must be one of reasonable medical certainty9 explaining the nature of the relationship

1

5 U.S.C. §§ 8101-8193.

2

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

3

See Ellen L. Noble, 55 ECAB 530 (2004).

4

Michael R. Shaffer, 55 ECAB 386 (2004).

5

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

6

Beverly A. Spencer, 55 ECAB 501 (2004).

7

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

8

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

9

John W. Montoya, 54 ECAB 306 (2003).

3

between the diagnosed condition and the specific employment factors identified by the
claimant.10
ANALYSIS -- ISSUE 1
Appellant attributed the aggravation of his preexisting left knee condition to factors of his
employment. The Office accepted the occurrence of the claimed employment factors. The issue,
therefore, is whether the medical evidence establishes a causal relationship between the claimed
condition and the identified employment factors.
In his May 31 and August 9, 2006 reports, Dr. Edwards noted appellant’s history of
significant bilateral knee arthritis and subsequent total knee replacements. In his May 31, 2006
report, he opined that appellant’s left knee arthritis was exacerbated due to the right knee
replacement and his job duties, which required extensive time on his feet. However,
Dr. Edwards failed to provide any medical rationale explaining how or why appellant’s job
duties would aggravate his left knee condition to the point that a total knee replacement was
necessary. Without further explanation, his statement that there was a causal relationship
between appellant’s left knee condition and his job duties is not sufficient to meet appellant’s
burden. Furthermore, as Dr. Edwards related the exacerbation of appellant’s left knee condition
in part to the right knee condition (a nonwork-related condition), his opinion is speculative and
of little probative value to establish that the left knee condition was aggravated by the accepted
employment factors.
In his August 9, 2006 report, Dr. Edwards generally stated that the arthritis in appellant’s
left knee was exacerbated by his job requirements. While he attributed appellant’s condition to
his employment duties, he failed to specifically identify the duties on which to offer any medical
reasoning explaining how or why such duties lead to the exacerbation of appellant’s left knee
condition. Without medical rationale explaining the nature of the relationship between the
exacerbation of appellant’s preexisting left knee condition and the accepted employment factors,
Dr. Edwards’ report is not sufficient to meet appellant’s burden of proof.
Appellant submitted no other medical evidence contemporaneous to the alleged
aggravation of his left knee condition.
An award of compensation may not be based on surmise, conjecture, speculation, or upon
appellant’s own belief that there is a causal relationship between his claimed condition and his
employment.11 He must submit a physician’s report in which the physician reviews those factors
of employment identified by him as causing his condition and, taking these factors into
consideration as well as findings upon examination and the medical history, explain how
employment factors caused or aggravated any diagnosed condition and present medical rationale

10

Judy C. Rogers, 54 ECAB 693 (2003).

11

Patricia J. Glenn, 53 ECAB 159 (2001).

4

in support of his or her opinion.12 Appellant failed to submit such evidence and therefore failed
to discharge his burden of proof.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of the Act,13 the Office has the discretion to reopen a case for
review on the merits. The Office must exercise this discretion in accordance with the guidelines
set forth in section 10.606(b)(2) of the implementing federal regulations, which provides that a
claimant may obtain review of the merits of the claim by either: (1) showing that the Office
erroneously applied or interpreted a specific point of law; (2) advancing a relevant legal
argument not previously considered by the Office; or (3) constituting relevant and pertinent new
evidence not previously considered by the Office.14 Section 10.608(b) provides that, when an
application for reconsideration does not meet at least one of the three requirements enumerated
under section 10.606(b)(2), the Office will deny the application for reconsideration without
reopening the case for a review on the merits.15
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.16 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.17 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.18
ANALYSIS -- ISSUE 2
The Office denied appellant’s claim on the grounds that the medical opinion evidence
was insufficient to show that his left knee condition was aggravated by the identified
employment factors. On May 19, 2007 he requested reconsideration of the Office’s decision.
Appellant maintained that the Office misinterpreted the medical evidence in his case. While he
contended that the medical evidence showed his left knee condition was aggravated by
employment factors, he did not submit any evidence to support his contention. Thus, appellant’s
argument does not have a reasonable color of validity such that it would warrant reopening the
case for merit review.19 Additionally, his opinion on causal relationship is not relevant to the
underlying issue of whether the medical evidence establishes that his left knee condition was
12

Robert Broome, 55 ECAB 339 (2004).

13

5 U.S.C. § 8128(a).

14

20 C.F.R. § 10.606(b)(2).

15

20 C.F.R. § 10.608(b).

16

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

17

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

18

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

19

Elaine M. Borghini, 57 ECAB ___ (Docket No. 05-1102, issued May 3, 2006).

5

causally related to employment factors.20 As the issue is medical in nature, it can only be
resolved through the submission of probative medical evidence from a physician.21
Appellant neither showed that the Office erroneously applied or interpreted a point of
law; advanced a point of law or fact not previously considered by the Office; nor did he submit
pertinent new and relevant evidence not previously considered by the Office.22 As he did not
meet any of the necessary regulatory requirements, he is not entitled to further merit review.
CONCLUSION
The Board finds that appellant has not established that he sustained a left knee condition
causally related to factors of his federal employment. The Board further finds that the Office
properly refused to reopen appellant’s case for further review of the merits of his claim pursuant
to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the June 1, 2007 and November 29, 2006 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: February 11, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

20

See Gloria J. McPherson, 51 ECAB 441 (2000).

21

Id.

22

20 C.F.R. § 10.606(b).

6

